Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FUNDS, INC. CLASS A, CLASS B, AND CLASS C SHARES The date of this Prospectus is March 1, 2009. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Risk/Return Summary 4 Balanced/Asset Allocation Funds Strategic Asset Management (SAM) Portfolios 7 Flexible Income Portfolio 10 Conservative Balanced Portfolio 12 Balanced Portfolio 14 Conservative Growth Portfolio 16 Strategic Growth Portfolio 18 Principal LifeTime Funds 20 Principal LifeTime Strategic Income Fund 23 Principal LifeTime 2010 Fund 25 Principal LifeTime 2020 Fund 27 Principal LifeTime 2030 Fund 29 Principal LifeTime 2040 Fund 31 Principal LifeTime 2050 Fund 33 LargeCap US Equity Funds Disciplined LargeCap Blend Fund 35 Equity Income Fund 38 LargeCap Blend Fund I 41 LargeCap Blend Fund II 44 LargeCap Growth Fund 47 LargeCap Growth Fund I 50 LargeCap Growth Fund II 53 LargeCap S&P 500 Index Fund 56 LargeCap Value Fund 59 LargeCap Value Fund III 62 West Coast Equity Fund 65 Small/MidCap US Equity Funds MidCap Blend Fund 68 MidCap Growth Fund III 71 MidCap Stock Fund 74 MidCap Value Fund I 77 MidCap Value Fund II 80 Real Estate 83 SmallCap Blend Fund 86 SmallCap Growth Fund 89 SmallCap Growth Fund II 92 SmallCap Value Fund 95 International Equity Funds Diversified International Fund 98 Global Real Estate Securities Fund 101 International Emerging Markets Fund 104 International Growth Fund 107 2 Principal Funds, Inc. 1-800-222-5852 Fixed-Income Funds Bond & Mortgage Securities Fund 110 California Municipal Fund 113 Global Diversified Income Fund 116 Government & High Quality Bond Fund 118 High Yield Fund 121 Income Fund 124 Inflation Protection Fund 127 Mortgage Securities Fund 130 Preferred Securities Fund 133 Tax-Exempt Bond Fund 136 Short-Term Fixed Income Funds Money Market Fund 139 Short-Term Bond Fund 142 Short-Term Income Fund 145 Ultra Short Bond Fund 148 The Costs of Investing 151 Certain Investment Strategies and Related Risks 153 Management of the Funds 160 Purchase of Fund Shares 180 Choosing a Share Class 181 Class A Shares 182 Class B Shares 187 Class C Shares 188 CDSC Calculation and Waivers 189 Redemption of Fund Shares 189 Exchange of Fund Shares 192 Frequent Purchases and Redemptions 193 Pricing of Fund Shares 194 Dividends and Distributions 196 Tax Considerations 197 Distribution Plans and Intermediary Compensation 198 Fund Account Information 202 Portfolio Holdings Information 204 Financial Highlights 204 Appendix A - Summary of Principal Risks 254 Appendix B - Definitions of the Indices Referenced in this Prospectus 261 Appendix C - Description of Bond Ratings 266 Additional Information 269 3 Principal Funds, Inc. www.principalfunds.c om RISK/RETURN SUMMARY Principal Funds, Inc. (Principal Funds) offers many investment portfolios, (together, the Funds) through this prospectus. Principal Management Corporation (Principal)* serves as the manager for the Fund. Through the Management Agreement with the Fund, Principal provides investment advisory and certain corporate administrative services to the Fund. Principal Funds Distributor, Inc. (the Distributor)* is the Funds principal underwriter for Class A, Class B, and Class C shares. The Sub-Advisors and the Funds each sub-advise are: Sub-Advisor AllianceBernstein L.P. American Century Investment Management, Inc. Black Rock Financial Management, Inc. Columbus Circle Investors* Edge Asset Management, Inc.* Fund(s) LargeCap Value III LargeCap Growth II Inflation Protection LargeCap Growth Equity Income High Yield Income MidCap Stock Mortgage Securities Short-Term Income Strategic Asset Management Portfolios West Coast Equity Emerald Advisers, Inc. Essex Investment Management Company, LLC Goldman Sachs Asset Management, L.P. SmallCap Growth II SmallCap Growth II LargeCap Blend I MidCap Value I Jacobs Levy Equity Management, Inc. Principal Global Investors, LLC* MidCap Value II Bond & Mortgage Securities, Disciplined LargeCap Blend, Diversified International, Global Diversified Income, Government & High Quality Bond, International Emerging Markets, International Growth, LargeCap S&P 500 Index, LargeCap Value, MidCap Blend, Money Market, Principal LifeTime Funds, Short-Term Bond, SmallCap Blend, SmallCap Growth, SmallCap Value, Ultra Short Bond Principal Real Estate Investors, LLC* Global Diversified Income Global Real Estate Securities Real Estate Securities Spectrum Asset Management, Inc.* Global Diversified Income Preferred Securities T. Rowe Price Associates, Inc. LargeCap Blend II LargeCap Growth I Turner Investment Partners, Inc. UBS Global Asset Management (Americas) Inc. Van Kampen Asset Management MidCap Growth III SmallCap Growth II California Municipal Tax-Exempt Bond Westwood Management Corporation LargeCap Value III * Principal Management Corporation; Columbus Circle Investors; Principal Global Investors, LLC; Principal Real Estate Investors, LLC; Principal Funds Distributor, Inc.; Spectrum Asset Management, Inc.; and Edge Asset Management, Inc., are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group. 4 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 All of the Funds described in this prospectus offer Class A shares and Class C shares. In addition, certain of the Funds offer Class B shares. Class A shares are generally sold with a sales charge that is a variable percentage based on the amount of the purchase. Class B and Class C shares are not subject to a sales charge at the time of purchase but are subject to a contingent deferred sales charge (CDSC) on shares redeemed within the applicable CDSC period as described in this prospectus. See Choosing a Share Class and CDSC Calculation and Waivers for more information. Main Strategies and Risks Each Funds investment objective is described in the summary description of each Fund. The Board of Directors may change a Funds objective or its investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Funds investment objective or principal investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The summary of each Fund also describes each Funds primary investment strategies (including the type or types of securities in which the Fund may invest), any policy of the Fund to concentrate in securities of issuers in a particular industry or group of industries), and the principal risks associated with an investment in the Fund. A fuller discussion of investment strategies and risks appears later in the Prospectus under the caption Certain Investment Strategies and Related Risks. Each Fund may invest up to 100% of its assets in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions as more fully described under the caption Certain Investment Strategies and Related RisksTemporary Defensive Measures. Each Fund is designed to be a portion of an investors portfolio. None of the Funds are intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to bear investment losses during periods of adverse market conditions. The value of your investment in a Fund changes with the value of the investments held by that Fund. Many factors affect that value, and it is possible that you may lose money by investing in the Funds. Factors that may adversely affect a particular Fund as a whole are called principal risks. The principal risks of investing in the Funds are stated as to each Fund in the Funds description. In addition to the risks identified in each Funds description, each of the Funds is also subject to credit and counterparty risk, liquidity risk, and market risk. Each Fund is also subject to underlying fund risk to the extent that a Principal LifeTime Fund or SAM Portfolio invests in the Fund. These risks, and each of the other principal risks, are more fully explained in Appendix A to this prospectus. Investment Results Below the description of each Fund is a bar chart showing the investment returns of its Class A shares for each of the past ten calendar years (or for each of the full calendar years since the Funds inception). The bar chart is intended to provide some indication of the volatility of the Funds past returns. The performance table following each bar chart shows how, for each applicable class of shares, average annual total returns of the Fund compare to returns of one or more broad-based securities market indices and an average of the performance of a group of mutual funds with similar investment objectives for the last one, five, and ten calendar years (or, in the case of a newer Fund, for the life of the Fund). An investment cannot be made directly in the indices and the indices performance figures do not include any commissions, sales charges, or expenses that would be paid by investors purchasing the securities represented by the indices. Consult Appendix B for descriptions of the indices and category averages used in this prospectus. The annual returns in the bar chart do not reflect sales charges; if sales charges were reflected, results would be lower. Each class of shares of the Fund invests in the same portfolio of securities, and the annual returns of each class will differ only to the extent the classes do not have the same expenses. Average annual total returns shown in the performance table reflect the maximum applicable sales charge. PAST PERFORMANCE (BEFORE AND AFTER TAXES) DOES NOT GUARANTEE FUTURE RESULTS. Performance for periods prior to the date on which a Funds Class A, Class B, or Class C shares began operations (as indicated in the tables on the following pages) is based on the performance of the oldest share class of the Fund or a predecessor fund (as noted in the performance chart and table). Performance which is based on the oldest share class of the Fund has been adjusted to reflect the expenses of the Funds Class A, Class B, and Class C shares. The adjustments result in performance that is no higher than the historical performance of the Funds oldest share class. Principal Funds, Inc. RISK/RETURN SUMMARY 5 www.principalfunds.com The current 7-day yield for the Money Market Fund may be obtained by calling Principal Funds at 1-800-222-5852 or on the www.principalfunds.com website. There can be no assurance that any Fund will achieve its investment objective. It is possible to lose money by investing in the Funds. Fees and Expenses The annual operating expenses for each Fund are deducted from that Fund's assets (stated as a percentage of Fund assets). Each Fund's operating expenses are shown following each Funds description. A discussion of the fees is found in the section of the Prospectus titled The Costs of Investing. The examples following the expense tables for each Fund are intended to help investors compare the cost of investing in a particular Fund with the cost of investing in other mutual funds. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, the Manager, any Sub-Advisor, or the Distributor. 6 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 S TRATEGIC A SSET M ANAGEMENT (SAM) P ORTFOLIOS Principal Funds provide a broad selection of investment choices, including asset allocation strategies available through the Flexible Income, Conservative Balanced, Balanced, Conservative Growth, and Strategic Growth Portfolios (each a Portfolio, collectively the Portfolios). The SAM Portfolios currently offer you the opportunity to pursue a variety of specially constructed asset allocation strategies. The SAM Portfolios are designed for long-term investors seeking total return or long-term capital appreciation. The SAM Portfolios invest principally in Institutional Class shares of the Equity Funds and Fixed-Income Funds (as identified in the Table of Contents) and the Money Market Fund (Underlying Funds). Each of the SAM Portfolios may invest in any of the Institutional Class shares of the equity funds or fixed-income funds of Principal Funds, Inc., at the Sub-Advisors discretion. Each of the Underlying Funds is a series of Principal Funds, Inc. The Sub-Advisor for the SAM Portfolios is Edge Asset Management, Inc. (Edge). Main Strategies for the Portfolios In pursuing its investment objective, each Portfolio typically allocates its assets, within predetermined percentage ranges, among certain of the Underlying Funds described in this prospectus. The Portfolios may temporarily exceed one or more of the applicable percentage limits for short periods. The percentages reflect the extent to which each Portfolio will normally invest in the particular market segment represented by each Underlying Fund, and the varying degrees of potential investment risk and reward represented by each Portfolios investments in those market segments and their corresponding Underlying Funds. Edge may alter these percentage ranges when it deems appropriate. The assets of each Portfolio will be allocated among the Underlying Funds in accordance with its investment objective, Edges outlook for the economy and the financial markets, and the relative market valuations of the Underlying Funds. In addition, in order to meet liquidity needs or for temporary defensive purposes, each Portfolio may invest, without limit, directly in stock or bond index futures and options thereon and the following short-term instruments: short-term securities issued by the U.S. government, its agencies, instrumentalities, authorities, or political subdivisions; other short-term fixed-income securities rated A or higher by Moodys Investors Services, Inc. (Moodys) or Standard & Poors (S&P) or, if unrated, of comparable quality in the opinion of Edge; commercial paper, including master notes; bank obligations, including negotiable certificates of deposit, time deposits, and bankers acceptances; and repurchase agreements. At the time a Portfolio invests in any commercial paper, bank obligations, or repurchase agreements, the issuer must have outstanding debt rated A or higher by Moodys or the issuers parent corporation, if any, must have outstanding commercial paper rated Prime-1 by Moodys or A-1 by S&P; if no such ratings are available, the investment must be of comparable quality in the opinion of Edge. In addition to purchasing shares of the Funds, a Portfolio may use futures contracts and options in order to remain effectively fully invested in proportions consistent with Edges current asset allocation strategy for the Portfolio. Specifically, each Portfolio may enter into futures contracts and options thereon, provided that the aggregate deposits required on these contracts do not exceed 5% of the Portfolios total assets. A Portfolio may also use futures contracts and options for bona fide hedging purposes. Futures contracts and options may also be used to reallocate the Portfolios assets among asset categories while minimizing transaction costs, to maintain cash reserves while simulating full investment, to facilitate trading, to seek higher investment returns, or to simulate full investment when a futures contract is priced attractively or is otherwise considered more advantageous than the underlying security or index. Principal Funds, Inc. RISK/RETURN SUMMARY 7 www.principalfunds.com The principal investment strategies for each Portfolio are further described below in the description of each of the Portfolios, but there are some general principles Edge applies in making investment decisions. When making decisions about how to allocate a Portfolios assets, Edge will generally consider, among other things, the following factors: Federal Reserve monetary policy Government budget deficits State and federal fiscal policies Consumer debt Tax policy Trade pacts Corporate profits Demographic trends Interest rate changes Governmental elections Mortgage demand Business confidence Employment trends Business spending Geopolitical risks Consumer spending Inflationary pressures Wage and payroll trends Currency flows Housing trends Investment flows Commodity prices GDP growth Import prices Yield spreads Historical financial market returns Factory capacity utilization Stock market volume Inventories Market capitalization relative values Capital goods expenditures Investor psychology Productivity growth Historical asset class returns Technology trends Asset class correlations Cyclical and secular economic trends Risk/return characteristics Business activity Volatility analysis Stock valuations Performance attribution by allocation and sector Consumer confidence Main Risks There can be no assurance that any Portfolio will achieve its investment objective. The net asset value of each Portfolios shares is affected by changes in the value of the shares of the Underlying Funds it owns. Each Portfolios investments are invested in the Underlying Funds and, as a result, the Portfolios performance is directly related to their performance. A Portfolios ability to meet its investment objective depends on the ability of the Underlying Funds to achieve their investment objectives. Each Portfolios broad diversification is designed to help cushion severe losses in any one investment sector and moderate the Portfolios overall price swings. However, the Portfolios share price will fluctuate as the prices of the Underlying Funds rise or fall with changing market conditions. Each Portfolio is subject to the particular risks of the Underlying Funds in the proportions in which the Portfolio invests in them. The SAM Balanced, Conservative Growth, and Strategic Growth Portfolios have a greater exposure to the following risks (as defined in Appendix A):  Emerging Market Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Market Segment (Large Cap) Risk  Value Stock Risk The SAM Flexible Income and Conservative Balanced Portfolios have a greater exposure to the following risks (as defined in Appendix A):  Derivatives Risk  Fixed-Income Securities Risk  High Yield Securities Risk  Portfolio Duration Risk  Prepayment Risk  U.S. Government Securities Risk  U.S. Government Sponsored Securities Risk 8 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Other Common Risks. Each of the Portfolios may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. Therefore, the Portfolios are subject to the risks (as defined in Appendix A) associated with such investments including: Each Portfolio is also subject to the following risks:  Derivatives Risk  Fixed-Income Securities Risk  U.S. Government Securities Risk Conflict of Interest Risk. The officers, directors, Principal, Sub-Advisor, Distributors, and transfer agent of the Portfolios serve in the same capacities for the Underlying Funds. Conflicts may arise as these persons and companies seek to fulfill their responsibilities to the Portfolios and the Underlying Funds. Because Edge and its affiliated companies earn different fees from the Underlying Funds in which the Portfolios invest, there may be a conflict between the interests of the Portfolios and the economic interests of Edge and its affiliates. Investment Company Securities Risk (as defined in Appendix A). Management Risk (as defined in Appendix A). Payment In Kind Liquidity Risk. Under certain circumstances, an Underlying Fund may determine to pay a redemption request by a Portfolio wholly or partly by a distribution-in-kind of securities from its portfolio, instead of cash. In such cases, the Portfolios may hold portfolio securities until Edge determines that it is appropriate to dispose of such securities. Securities Lending Risk (as defined in Appendix A). Edge has provided investment advice to each SAM Portfolios since its inception. As of October 31, 2008, the Portfolios assets were allocated among the Underlying Funds as follows: Flexible Income Portfolio Conservative Balanced Portfolio Balanced Portfolio Conservative Growth Portfolio Strategic Growth Portfolio Underlying Fund Disciplined LargeCap Blend Fund 2.6% 4.0% 6.1% 7.6% 9.6% Diversified International Fund 2.5 3.8 5.8 7.9 9.5 Equity Income Fund 4.5 8.0 12.4 16.3 18.2 High Yield Fund 7.2 5.9 4.4 2.9 4.2 Income Fund 21.6 17.1 10.9 4.5  International Emerging Markets Fund 0.6 1.2 1.7 2.0 2.7 LargeCap Growth Fund 3.8 5.8 8.9 12.1 12.8 LargeCap Growth Fund II 3.8 5.6 8.8 10.1 12.1 LargeCap Value Fund III 3.5 3.0 5.1 5.7 7.6 MidCap Stock Fund 2.1 2.4 3.2 5.1 6.1 Money Market Fund 0.1 0.4  0.7 0.5 Mortgage Securities Fund 28.5 25.0 15.8 8.4  Preferred Securities Fund 5.5 4.1 3.7 1.8  Real Estate Securities Fund 1.1 1.7 2.5 3.3 3.6 Short-Term Income Fund 10.3 6.8 3.1 1.2 0.5 SmallCap Growth Fund 0.6 1.2 1.7 2.1 2.6 SmallCap Value Fund 0.7 1.1 1.7 2.2 2.8 West Coast Equity Fund 1.0 2.9 4.2 6.1 7.2 Total 100.0% 100.0% 100.0% 100.0% 100.0% Historical Performance A bar chart and table showing the historical investment performance of each SAM Portfolio are provided with the description of each Portfolio. The bar chart for each Portfolio shows how the Portfolios total return has varied year-by year, and the table for the Portfolio shows the performance of its shares over time (along with the returns of a broad-based market index and an index of funds with similar investment objectives for reference). This information may help provide an indication of the risks of investing in the Portfolio. A Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. Each Portfolios investment return is net of the operating expenses of each of the Underlying Funds. Principal Funds, Inc. RISK/RETURN SUMMARY 9 www.principalfunds.com F LEXIBLE I NCOME P ORTFOLIO Objective: The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). In general, relative to the other Portfolios, the Flexible Income Portfolio should offer investors the potential for a high level of income and a low level of capital growth, while exposing them to a low level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio: may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents generally invests no more than 30% of its net assets in equity funds may invest up to 30% of its assets in any single equity fund The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements and strategic transactions (derivatives) such as futures contracts and options. Performance The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (Class A Shares) 10 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the periods ended December 31, 2008 1 Year 5 Years 10 Years Class A (before taxes) -18.07 (after taxes on distributions) -19.44 -1.34 (after taxes on distributions and sale of shares) -11.19 -0.57 Class B -18.88 -0.14 Class C -15.63 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 S&P 500 Index -37.00 -2.19 -1.38 Capital Benchmark (20/80) -4.56 3.39 4.41 Morningstar Conservative Allocation Category Average -18.61 0.49 1.86 The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on July 25, 1996. The predecessor portfolios performance between 1996 and 1999 benefited from the agreement of Edge and its affiliates to limit the portfolios expenses. After-tax returns are shown for Class A shares only and would be different for Class B and C shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. The weightings for this blended index are 20% S&P 500 Index and 80% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary  Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class A Class B Class C Management Fees 0.32% 0.32% 0.32% Distribution and/or Service (12b-1) Fees 0.25 1.00 1.00 Other Expenses 0.10 0.12 0.10 Total Gross Operating Fees and Expenses 0.67% 1.44% 1.42% Acquired Fund (Underlying Fund) Operating Expenses 0.55 0.55 0.55 Total Annual Fund Operating Expenses 1.22% 1.99% 1.97% An affiliate of the Distributor may pay to intermediaries, with respect to shares of the SMA Portfolios, a revenue sharing fee accrued daily and payable monthly at the annual rate of 0.50% (0.25% for Class C Shares) of the average daily net assets of such shares sold prior to March 1, 2006, and held continuously by customers of the intermediaries, in addition to any dealer allowance, sales commissions, and/or service fees payable by the Distributor set forth above. This fee may be modified or terminated at any time upon notice to the intermediary and the intermediary may decline to accept this fee at any time upon written notice to the Distributor. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The costs of investing for Class B shares in the 10 year example reflect conversion of the Class B shares to Class A shares after the eighth year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class A $569 $ 820 $1,090 $1,861 $569 $820 $1,090 $1,861 Class B 702 1,024 1,273 2,118 202 624 1,073 2,118 Class C 300 618 1,062 2,296 200 618 1,062 2,296 Principal Funds, Inc. RISK/RETURN SUMMARY 11 www.principalfunds.com C ONSERVATIVE B ALANCED P ORTFOLIO Objective: The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. In general, relative to the other Portfolios, the Conservative Balanced Portfolio should offer investors the potential for a medium to high level of income and a medium to low level of capital growth, while exposing them to a medium to low level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio: invests between 40% and 80% of its net assets in a combination of fixed-income funds and cash equivalents and between 20% and 60% of its net assets in equity funds may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents may invest up to 30% of its assets in any single equity fund The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements and strategic transactions (derivatives) such as futures contracts and options. Performance The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (Class A Shares) 12 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the periods ended December 31, 2008 1 Year 5 Years 10 Years Class A (before taxes) -23.60 -0.16 (after taxes on distributions) -24.90 -1.37 (after taxes on distributions and sale of shares) -14.51 -0.55 Class B -23.43 -0.12 Class C -20.49 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 S&P 500 Index -37.00 -2.19 -1.38 Capital Benchmark (40/60) -13.65 2.08 3.09 Morningstar Conservative Allocation Category Average -18.61 0.49 1.86 The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on July 25, 1996. The predecessor portfolios performance between 1996 and 2003 benefited from the agreement of Edge and its affiliates to limit the portfolios expenses. Effective August 1, 2000, the investment objective and policies of the predecessor fund changed. Accordingly, the performance shown may not reflect what the predecessor funds performance would have been under its current investment objective and policies. After-tax returns are shown for Class A shares only and would be different for Class B and C shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. The weightings for this blended index are 40% S&P 500 Index and 60% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary  Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class A Class B Class C Management Fees 0.32% 0.32% 0.32% Distribution and/or Service (12b-1) Fees 0.25 1.00 1.00 Other Expenses 0.11 0.12 0.10 Total Gross Operating Fees and Expenses 0.68% 1.44% 1.42% Acquired Fund (Underlying Fund) Operating Expenses 0.58 0.58 0.58 Total Annual Fund Operating Expenses 1.26% 2.02% 2.00% An affiliate of the Distributor may pay to intermediaries, with respect to shares of the SMA Portfolios, a revenue sharing fee accrued daily and payable monthly at the annual rate of 0.50% (0.25% for Class C Shares) of the average daily net assets of such shares sold prior to March 1, 2006, and held continuously by customers of the intermediaries, in addition to any dealer allowance, sales commissions, and/or service fees payable by the Distributor set forth above. This fee may be modified or terminated at any time upon notice to the intermediary and the intermediary may decline to accept this fee at any time upon written notice to the Distributor Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The costs of investing for Class B shares in the 10 year example reflect conversion of the Class B shares to Class A shares after the eighth year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class A $671 $ 928 $1,204 $1,989 $671 $928 $1,204 $1,989 Class B 705 1,034 1,288 2,152 205 634 1,088 2,152 Class C 303 627 1,078 2,327 203 627 1,078 2,327 Principal Funds, Inc. RISK/RETURN SUMMARY 13 www.principalfunds.com B ALANCED P ORTFOLIO Objective: The Portfolio seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. In general, relative to the other Portfolios, the Balanced Portfolio should offer investors the potential for a medium level of income and a medium level of capital growth, while exposing them to a medium level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio: invests between 30% and 70% of its net assets in equity funds and between 30% and 70% of its net assets in fixed- income funds and cash equivalents may invest up to 30% of its assets in any single equity fund may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. Performance The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (Class A Shares) Highest return for a quarter during the period of the bar chart above: Q4 99 15.44% Lowest return for a quarter during the period of the bar chart above: Q4 08 -14.46% 14 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the periods ended December 31, 2008 1 Year 5 Years 10 Years Class A (before taxes) -30.43 -0.92 (after taxes on distributions) -31.86 -1.96 (after taxes on distributions and sale of shares) -18.37 -0.92 Class B -30.19 -0.87 Class C -27.59 -0.54 S&P 500 Index -37.00 -2.19 -1.38 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 Capital Benchmark (60/40) -22.06 -0.71 1.69 Morningstar Moderate Allocation Category Average -28.00 -0.60 1.19 The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on July 25, 1996. The predecessor portfolios performance between 1996 and 1999 benefited from the agreement of Edge and its affiliates to limit the portfolios expenses. After-tax returns are shown for Class A shares only and would be different for Class B shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. The weightings for this blended index are 60% S&P 500 Index and 40% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary  Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class A Class B Class C Management Fees 0.32% 0.32% 0.32% Distribution and/or Service (12b-1) Fees 0.25 1.00 1.00 Other Expenses 0 0 0 Total Gross Operating Fees and Expenses 0.67% 1.43% 1.41% Acquired Fund (Underlying Fund) Operating Expenses 0 0 0 Total Annual Fund Operating Expenses 1.29% 2.05% 2.03% An affiliate of the Distributor may pay to intermediaries, with respect to shares of the SMA Portfolios, a revenue sharing fee accrued daily and payable monthly at the annual rate of 0.50% (0.25% for Class C Shares) of the average daily net assets of such shares sold prior to March 1, 2006, and held continuously by customers of the intermediaries, in addition to any dealer allowance, sales commissions, and/or service fees payable by the Distributor set forth above. This fee may be modified or terminated at any time upon notice to the intermediary and the intermediary may decline to accept this fee at any time upon written notice to the Distributor Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The costs of investing for Class B shares in the 10 year example reflect conversion of the Class B shares to Class A shares after the eighth year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class A $674 $ 936 $1,219 $2,021 $674 $936 $1,219 $2,021 Class B 708 1,043 1,303 2,184 208 643 1,103 2,184 Class C 306 637 1,093 2,358 206 637 1,093 2,358 Principal Funds, Inc. RISK/RETURN SUMMARY 15 www.principalfunds.com C ONSERVATIVE G ROWTH P ORTFOLIO Objective: The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Conservative Growth Portfolio should offer investors the potential for a low to medium level of income and a medium to high level of capital growth, while exposing them to a medium to high level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio: generally invests at least 60% of its net assets in equity funds may invest up to 40% of its assets in any single equity fund may invest up to 30% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. Performance The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (Class A Shares) Highest return for a quarter during the period of the bar chart above: Q4 99 22.16% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.14% 16 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the periods ended December 31, 2008 1 Year 5 Years 10 Years Class A (before taxes) -36.98 -1.96 (after taxes on distributions) -38.20 -2.71 (after taxes on distributions and sale of shares) -22.49 -1.52 Class B -36.79 -1.93 Class C -34.41 -1.59 S&P 500 Index -37.00 -2.19 -1.38 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 Capital Benchmark (80/20) -29.83 -0.71 0.19 Morningstar Moderate Allocation Category Average -28.00 -0.60 1.19 The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on July 25, 1996. The predecessor portfolios performance between 1996 and 1999 benefited from the agreement of Edge and its affiliates to limit the portfolios expenses. After-tax returns are shown for Class A shares only and would be different for Class B and C shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. The weightings for this blended index are 80% S&P Index 20% Barclays Capital Aggregate Bond Index. For further information about the Funds performance, see Risk/Return Summary  Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class A Class B Class C Management Fees 0.32% 0.32% 0.32% Distribution and/or Service (12b-1) Fees 0.25 1.00 1.00 Other Expenses 0.11 0.12 0.11 Total Gross Operating Fees and Expenses 0.68% 1.44% 1.43% Acquired Fund (Underlying Fund) Operating Expenses 0.66 0.66 0.66 Total Annal Fund Operating Expenses 1.34% 2.10% 2.09% An affiliate of the Distributor may pay to intermediaries, with respect to shares of the SMA Portfolios, a revenue sharing fee accrued daily and payable monthly at the annual rate of 0.50% (0.25% for Class C Shares) of the average daily net assets of such shares sold prior to March 1, 2006, and held continuously by customers of the intermediaries, in addition to any dealer allowance, sales commissions, and/or service fees payable by the Distributor set forth above. This fee may be modified or terminated at any time upon notice to the intermediary and the intermediary may decline to accept this fee at any time upon written notice to the Distributor Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The costs of investing for Class B shares in the 10 year example reflect conversion of the Class B shares to Class A shares after the eighth year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class A $679 $ 951 $1,243 $2,074 $679 $951 $1,243 $2,074 Class B 713 1,058 1,329 2,237 213 658 1,129 2,237 Class C 312 655 1,124 2,421 212 655 1,124 2,421 Principal Funds, Inc. RISK/RETURN SUMMARY 17 www.principalfunds.com S TRATEGIC G ROWTH P ORTFOLIO Objective: The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Strategic Growth Portfolio should offer investors the potential for a high level of capital growth, and a corresponding level of principal risk. Principal Investment Strategies. The Portfolio operates as a fund of funds and invests principally in underlying funds. The Portfolio: generally invests at least 75% of its net assets in equity funds may invest up to 50% of its assets in any single equity fund may invest up to 25% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may also invest in U.S. government securities, fixed-income securities rated A or higher, commercial paper (including master notes), bank obligations, repurchase agreements, and strategic transactions (derivatives) such as futures contracts and options. The Portfolio shares the principal risks of each Fund in which it invests as well as the risks associated with direct investments in the instruments listed in the foregoing paragraph, including derivatives risk and portfolio risk. Performance The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (Class A Shares) Highest return for a quarter during the period of the bar chart above: Q4 99 25.23% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.29% 18 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 Average Annual Total Returns (%) (with Maximum Sales Charge) For the periods ended December 31, 2008 1 Year 5 Years 10 Years Class A (before taxes) -40.98 -2.73 (after taxes on distributions) -41.93 -3.35 (after taxes on distributions and sale of shares) -25.39 -2.13 Class B -40.80 -2.71 Class C -38.58 -2.35 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 S&P 500 Index -37.00 -2.19 -1.38 Russell 3000 Index -37.31 -1.95 -0.80 Morningstar Large Blend Category Average -37.79 -2.47 -0.84 The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on July 25, 1996. The predecessor portfolios performance between 1996 and 1999 benefited from the agreement of Edge and its affiliates to limit the portfolios expenses. After-tax returns are shown for Class A shares only and would be different for Class B and C shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. For further information about the Funds performance, see Risk/Return Summary  Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class A Class B Class C Management Fees 0.32% 0.32% 0.32% Distribution and/or Service (12b-1) Fees 0.25 1.00 1.00 Other Expenses 0.15 0.15 0.14 Total Gross Operating Fees and Expenses 0.72% 1.47% 1.46% Acquired Fund (Underlying Fund) Operating Expenses 0.68 0.68 0.68 Total Annual Fund Operating Expenses 1.40% 2.15% 2.14% An affiliate of the Distributor may pay to intermediaries, with respect to shares of the SMA Portfolios, a revenue sharing fee accrued daily and payable monthly at the annual rate of 0.50% (0.25% for Class C Shares) of the average daily net assets of such shares sold prior to March 1, 2006, and held continuously by customers of the intermediaries, in addition to any dealer allowance, sales commissions, and/or service fees payable by the Distributor set forth above. This fee may be modified or terminated at any time upon notice to the intermediary and the intermediary may decline to accept this fee at any time upon written notice to the Distributor Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then, at the end of these periods, you either redeem all of your shares or you continue to hold your shares. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The costs of investing for Class B shares in the 10 year example reflect conversion of the Class B shares to Class A shares after the eighth year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you sell your shares If you do not sell your shares Number of years you own your shares 1 3 5 10 1 3 5 10 Class A $685 $ 969 $1,274 $2,137 $685 $969 $1,274 $2,137 Class B 718 1,073 1,354 2,292 218 673 1,154 2,292 Class C 317 670 1,149 2,472 217 670 1,149 2,472 Principal Funds, Inc. RISK/RETURN SUMMARY 19 www.principalfunds.com P RINCIPAL L IFE T IME F UNDS Principal Funds offer Funds that are designed to meet the needs of an investor who wants an investment option that is suited to the investors particular investment time horizon and who tends to be more accepting of risk in the early years of his or her time horizon and becomes more risk-averse as he or she nears the investment goal (for example, retirement or saving for college). Professional investment advisers manage the Funds to align, over time, underlying investments with the changing risk tolerance of the investor. These Funds are sometime referred as target date funds. The target date Funds offered by the Fund are: Principal LifeTime 2010, Principal LifeTime 2020, Principal LifeTime 2030, Principal LifeTime 2040, Principal LifeTime 2050, and Principal LifeTime Strategic Income (the Principal LifeTime Funds). Objective: The investment objective of each of the Principal LifeTime 2010, 2020, 2030, 2040, and 2050 Funds is to seek a total return consisting of long-term growth of capital and current income. The investment objective of the Principal LifeTime Strategic Income Fund is to seek current income. Main Strategies and Risks To pursue its goal, each Principal LifeTime Fund invests in other Principal Funds (the underlying funds) that Principal and Principal Global Investors, LLC (PGI), the Funds Sub-Advisor, consider appropriate based on the remaining time horizon of a particular Principal LifeTime Fund and the expected risk tolerance of those investors who have chosen that time horizon. Each of the Principal LifeTime Funds may invest in any of the Institutional Class shares of the equity funds or fixed-income funds of Principal Funds, at the Sub-Advisors discretion. The underlying funds provide each Fund with exposure to a broad range of asset classes, including domestic and foreign equity and fixed-income securities. In the case of Principal LifeTime Strategic Income Fund, most of the Funds assets are invested in underlying funds which are intended primarily to give the Fund broad exposure to income-producing securities through their investments in fixed-income securities, hybrid securities (such as real estate securities and preferred securities, which may produce current income as well as capital gains) and dividend generating domestic and foreign stocks. Both Principal and PGI provide investment advisory services to the Principal LifeTime Funds. Principal has hired PGI to develop, implement, and monitor the strategic or long-term asset class targets and target ranges for each Principal LifeTime Fund. PGI is also responsible for employing an active rebalancing strategy which is designed to identify asset classes that appear attractive or unattractive over the short term. After PGI sets the percentage of Fund assets to be allocated to a particular asset class, Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Shifts in asset class targets or underlying funds may occur in response to the normal evaluative processes of PGI and Principal, the shortening time horizon of a Fund or market forces or Fund circumstances which indicate that changes in allocations may be appropriate. Principal may, at any time, add, remove, or substitute underlying funds in which a Principal LifeTime Fund invests. In selecting underlying funds and target weights, Principal considers, among other things, quantitative measures, such as past performance, expected levels of risk and returns, expense levels, diversification of existing funds, and style consistency. In addition, qualitative factors such as organizational stability, investment experience, consistency of investment process, risk management processes, and information, trading, and compliance systems of the underlying funds Sub-Advisor are also evaluated. There are no minimum or maximum percentages of assets that a Principal LifeTime Fund must invest in a specific asset class or underlying fund. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established from time to time for underlying funds. Principal monitors the performance of the Sub-Advisor of each underlying fund relative to that funds appropriate benchmark and peer group. Over time, PGI intends to gradually shift the asset allocation targets of each Principal LifeTime Fund (other than the Principal LifeTime Strategic Income Fund) to accommodate investors progressing from asset accumulation years to income-generation years. It is expected that, within 10 to 15 years after its target year, a Principal LifeTime Funds underlying fund allocation will match that of the Principal LifeTime Strategic Income Fund. At that time the Principal LifeTime Fund may be combined with the Principal LifeTime Strategic Fund if the Board of Directors determines that the combination is in the best interests of Fund shareholders. 20 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 There can be no assurance that any Principal LifeTime Fund will achieve its investment objective. The net asset value of each of the Principal LifeTime Funds shares is affected by changes in the value of the securities it owns. The Funds performance is directly related to the performance of the underlying funds. The ability of each Principal LifeTime Fund to meet its investment objective depends on the ability of the underlying funds to achieve their investment objectives. The broad diversification of each Principal LifeTime Fund is designed to cushion severe losses in any one investment sector and moderate the Funds overall price swings. However, the Funds share prices will fluctuate as the prices of the underlying funds rise or fall with changing market conditions. As with all mutual funds, as the values of a Principal LifeTime Funds assets rise or fall, the Funds share price changes. If you sell your shares when their value is less than the price you paid, you will lose money. Each Principal LifeTime Fund is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them. The Principal LifeTime Funds dated 2020 through 2050 have a greater exposure to the following risks (as defined in Appendix A):  Emerging Market Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Market Segment (Large Cap) Risk  Value Stock Risk The Principal LifeTime Strategic Income Fund and Principal LifeTime 2010 Fund have a greater exposure to the following risks (as defined in Appendix A):  Derivatives Risk  Fixed-Income Securities Risk  High Yield Securities Risk  Portfolio Duration Risk  Prepayment Risk  Real Estate Securities Risk  U.S. Government Securities Risk  U.S. Government Sponsored Securities Risk Each Principal LifeTime Fund is also subject to the following risks: Conflict of Interest Risk. The officers, directors, Principal, Sub-Advisor, Distributors, and transfer agent of the Principal LifeTime Funds serve in the same capacities for the underlying funds. Conflicts may arise as these persons and companies seek to fulfill their responsibilities to the Principal LifeTime Funds and the underlying funds. Because Principal and its affiliated companies earn different fees from the underlying funds in which the Principal LifeTime Funds invest, there may be a conflict between the interests of the Principal LifeTime Funds and the economic interests of Principal and its affiliates. Investment Company Securities Risk (as defined in Appendix A). Management Risk (as defined in Appendix A). Payment In Kind Liquidity Risk. Under certain circumstances, an underlying fund may determine to pay a redemption request by a Principal LifeTime Fund wholly or partly by a distribution-in-kind of securities from its portfolio, instead of cash. In such cases, the Principal LifeTime Funds may hold portfolio securities until Principal determines that it is appropriate to dispose of such securities. Securities Lending Risk (as defined in Appendix A). Principal Funds, Inc. RISK/RETURN SUMMARY 21 www.principalfunds.com As of October 31, 2008, each Principal LifeTime Funds assets were allocated among the underlying funds as identified in the table below. PRINCIPAL LIFETIME FUNDS Principal Principal Principal Principal Principal Principal LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime Strategic Income Underlying Fund Fund Fund Fund Fund Fund Fund Bond & Mortgage Securities Fund 31.1% 23.4% 13.6% 6.2% 2.6% 43.9% Core Plus Bond Fund I 0.4 0.7 0.5 0.3 0.1 0.9 Disciplined LargeCap Blend Fund 8.6 11.2 12.7 13.1 13.2 3.1 High Yield Fund I 3.1 4.6 5.4 5.8 6.1 0.3 Inflation Protection Fund 4.1     13.5 International Emerging Markets Fund 1.7 2.3 2.8 3.2 3.3 0.2 International Fund I 1.7 2.5 3.1 4.0 4.0 0.7 International Growth Fund 6.3 7.7 9.1 9.7 10.4 2.6 International Value Fund I 2.6 3.5 4.2 4.8 5.0 1.0 LargeCap Blend Fund I 4.6 5.7 6.4 6.9 6.9 1.8 LargeCap Growth Fund 3.8 4.9 6.1 6.9 7.5 1.6 LargeCap Growth Fund I 3.7 5.1 6.1 7.4 7.9 1.3 LargeCap Value Fund 2.4 3.1 4.0 4.6 5.0 1.3 LargeCap Value Fund I 2.3 3.1 3.8 4.4 4.8 0.1 Large Cap Value Fund III 2.1 2.9 3.5 4.2 4.5 1.5 MidCap Growth Fund III 0.2 1.3 1.6 1.9 2.0 0.3 MidCap Value Fund I 0.2 1.3 1.7 2.0 2.1 0.3 Money Market Fund 0.1     0.2 Preferred Securities Fund 6.4 5.7 4.8 3.8 3.1 6.0 Real Estate Securities Fund 5.7 5.1 4.4 3.9 3.9 4.1 SmallCap Growth Fund I 0.1 0.3 1.0 1.2 1.6  SmallCap Growth Fund III 1.2 1.5 1.3 1.4 1.5  SmallCap S&P 600 Index Fund 2.0 2.1 1.4 1.4 1.2 1.5 SmallCap Value Fund 1.4 1.7 1.5 1.6 1.7  SmallCap Value Fund I 0.2 0.3 1.0 1.3 1.6  Ultra Short Bond Fund 4.0     13.8 Total 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% Historical Performance The following bar charts and tables show the historical investment performance of each Principal LifeTime Fund. The bar chart for each Fund shows how the Funds total return has varied year-by-year, and the table for the Fund shows the performance of its shares over time (along with the returns of a broad-based market index and an index of funds with similar investment objectives for reference). This information may help provide an indication of the risks of investing in the Fund. A Funds past performance is not necessarily an indication of how the Fund will perform in the future. Each Funds investment return is net of the operating expenses of each of the underlying funds. 22 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-222-5852 P RINCIPAL L IFE T IME S TRATEGIC I NCOME F UND Principal Investment Strategies The Fund invests in underlying fixed-income funds, but also invests in underlying equity and hybrid funds according to an asset allocation strategy designed for investors seeking current income from their investment. Performance The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns (%) as of 12/31 each year (Class A Shares) Average Annual Total Returns (%) (with Maximum Sales Charge) For the periods ended December 31, 2008 1 Year 5 Years Life of Fund Class A (before taxes) -26.05 -1.69 (after taxes on distributions) -27.46 -2.91 -0.71 (after taxes on distributions and sale of shares) -16.67 -1.91 -0.18 Class B -26.75 -1.50 Class C -23.85 -1.14 Barclays Capital Aggregate Bond Index (3) 5.24 4.65 5.53 Russell 3000 Index -37.31 -1.95 -1.65 MSCI-EAFE Index NDTR D -43.38 1.66 0.92 Principal LifeTime Strategic Income Blended Index -7.47 3.42 3.53 Morningstar Target-Date 2000-2014 Category Average -22.46 0.44 1.05 Class A shares commenced operations on June 28, 2005, Class B shares commenced operations on March 15, 2006, and Class C shares were first sold on January 16, 2007. The returns for Class A, B, and C shares, for the periods prior to those dates, are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class A, B, and C shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. Institutional Class shares were first sold on March 1, 2001. After-tax returns are shown for Class A shares only and would be different for Class B and Class C shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. The weightings for this blended index as of March 31, 2008, are 19.0% Russell 3000 Index, 6.0% MSCI EAFE NDTR-D Index, and 75.0% Barclays Capital Aggregate Bond Index. Effective March 31, 2009, the weightings for this blended index will be 19.0% Russell 3000 Index, 6.0% MSCI EAFE NDTR-D Index, and 75.0% Barclays Capital Aggregate Bond Index. The Manager and portfolio manager believe the Barclays Capital Aggregate Bond Index is a better representation of the universe of investment choices open to the Fund under its investment philosophy than the Russell 3000 Index. The Russell 3000 Index is also shown. For further information about the Funds performance, see Risk/Return Summary  Investment Results. Principal Funds, Inc. RISK/RETURN SUMMARY 23 www.principalfunds.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets For the year ended October 31, 2008 Class A Class B Class C Management Fees 0.1225% 0.1225% 0.1225% Distribution and/or Service (12b-1) Fees 0.2500 1.0000 1.0000 Other Expenses 0 2 0 Total Gross Operating Fees and Expenses 0.5925% 3.9325% 1.8825% Expense Reimbursement at Principal LifeTime Fund Level 0
